Title: General Orders, 3 January 1778
From: Washington, George
To: 



Westfield—Wilmington—Newcastle.
Head-Quarters at the V. Forge Jany 3rd 78.


At a General Court-Martial held 28th ultimo whereof Coll Scammell was President, Captn Courtney of the Artillery appeared before the Court charg’d with “leaving his Howitz. in the Field in the Action of Brandywine in a cowardly and unofficerlike manner”—The Court having considered the Charge and Evidence are of Opinion that Captn Courtney is guilty of the charge exhibited against him and do sentence him (as he has ever supported the Character of a brave man) to be reprimanded by Genl Knox in the Presence of all the Artillery Officers—The Commander in Chief is induced from the state of the Evidence to disapprove the sentence; and orders Captain Courtney to be discharged of his arrest without Censure.
The Commander in Chief approves the following sentences of the same General Court-Martial held 29th ultimo.
Ensign Carpenter charged with “Absenting himself without leave from Camp knowing that the Regiment was immediately to go to Action” is found guilty & sentenc’d to be cashiered: The sentence is to be executed forthwith.
John McClure charged with “suttling in Camp contrary to general orders”—pleads guilty—The Court are of Opinion that his sufferings in the provost have sufficiently punished him for his Crime and do direct that he be discharged from thence.
The Honorable The Continental Congress have, Resolved, That the Commander in Chief be directed to inform and he does hereby inform the brave Officers & soldiers of the Continental Army now in Camp that as the situation of the Enemy has rendered it necessary for the Army to take Post in a part of the Country not provided with houses and in consequence thereof to reside in hutts, Congress approving of their soldierly Patience, Fidelity & Zeal in the Cause of their Country direct one months extraordinary Pay to be given to each; and that Congress are exerting themselves to remedy the Inconveniencies which the Army has lately experienced from the defects of the Commissary and Cloathier’s Departments.

That after the first day of January instant the Commissary Genl of Purchases is from time to time to compute the Cost of each part of a Ration agreeable to the Prime Cost of the several Articles composing the same; and by this estimate the Issuing Commissaries are to govern themselves, instead of that made in 38th Article of the Commissary’s Regulation passed by Congress 10th of June last. And further that the General shoul[d] recommend and he does strongly recommend to the Officers of the Army to draw such a part of their rations only as may be necessary for their respective subsistence, & to receive the residue in money at the estimated Cost aforesaid, until the difficulties arising from the present deficiency in the Commissary’s department shall be removed.
The second Brigade of Lord Stirling’s division have Permission to discharge their Arms tomorrow morning at Roll-Call.
